Citation Nr: 1714541	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1965 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded the issue on appeal for additional development in June 2015.  The Veteran waived Agency of Original Jurisdiction (AOJ) review of evidence added to the record subsequent to a November 2015 supplemental statement of the case.


FINDING OF FACT

A chronic skin disability was not manifest during active service; and, the preponderance of the evidence fails to establish that a present skin disability is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in November 2009.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claim.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") also held that an examination during remission phase did not accurately reflect elements of a skin condition.  Ardison v. Brown, 6 Vet. App. 405 (1994).  The Court, however, has also held that a disorder reported to have only become inflamed approximately twice a year for a few days did not require an examination during a flare-up.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  In this case, VA records show the Veteran failed to respond to attempts to schedule an examination in September 2015.

When a claimant fails to report for a scheduled medical examination, without good cause, an original compensation claim shall be rated based upon the evidence of record.  38 C.F.R. § 3.655 (2016).  Therefore, the Board finds his original service connection claim must be decided based upon the evidence of record.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

In this case, the Veteran contends that he has a present skin disability as a result of service.  His statements may be construed as indicating that he has a skin disorder that has continued since service and as secondary to his service-connected acquired psychiatric disorder (insomnia also claimed as nervous condition, depression, and anxiety).  In correspondence dated in January 2012 he asserted that he had a skin rash due to his nervous condition and that since service his skin rash flared up on allergy flare-ups.  

Service treatment records dated in November 1965 show the Veteran was treated for dermatitis (? Contact) to the palms of the hands with swelling, redness, and pruritus.  Treatment included a course of Benadryl.  Records are negative for any additional complaint, treatment, or diagnosis for a skin disorder.  The Veteran denied having a history of skin disease in his February 1968 report of medical history.  His February 1968 separation examination revealed a normal clinical evaluation of the skin.  

VA examination reports and treatment records are negative for complaint or diagnosis of skin rash.  Podiatry reports note callouses and hyperkeratosis to the feet.  Medication lists show the Veteran has been prescribed a topical cream for dry skin and callouses.  Records show examinations, including in December 2015, revealed no rash and no pruritus.  

Based upon the evidence of record, the Board finds that a chronic skin disability was not manifest during active service and that the preponderance of the evidence fails to establish that a present skin disability is etiologically related to service.  Although the Veteran was treated for dermatitis during service in November 2015, the event is shown to have been treatment for an acute disorder that had resolved without chronic residual before his separation examination in February 1968.  There is no competent evidence of any symptoms or treatment attributable to dermatitis nor evidence of treatment for any chronic skin disorder for many years after service.  There is also no competent evidence indicating that the treatment the Veteran received for dry skin is related either to service or to a service-connected disability. 

Consideration has also been given to the Veteran's personal assertion that he has a present skin disorder as a result of service or a service-connected disability.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Skin diseases are not conditions readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms; however, there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to hypertension disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for a skin disability is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a skin disability is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


